 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          JEANNETTE RAMOS,
 8                                   Plaintiff,
                                                              C20-10 TSZ
 9                v.
                                                              MINUTE ORDER
10        DELTA AIR LINES INC.,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)  Plaintiff’s Motion to Continue Trial and Related Dates, docket no. 17, is
14
     GRANTED in part.
15       (2)    The parties are DIRECTED to meet and confer and to file a Joint Status
   Report on or before July 9, 2021, proposing a new trial date in January 2022 and
16 amended pretrial deadlines.

17          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 23rd day of June, 2021.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
